NO. 12-21-00019-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JOHN BARNETT,                                             §   APPEAL FROM THE
APPELLANT

V.

THOMAS C. BRIGHT, JAMES                                   §   COUNTY COURT AT LAW
MCANDREW, CHARLES DICKSON, J.
LEONARD DECARLO, ROBERT CLAY
WILLIAMS AND UROLOGY TYLER,
P.A.,
APPELLEES                                                 §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, John Barnett, filed an unopposed motion to dismiss this appeal. In the motion,
Barnett states that the parties settled this case. Accordingly, the motion to dismiss is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered June 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2021


                                        NO. 12-21-00019-CV


                          JOHN BARNETT,
                             Appellant
                                V.
  THOMAS C. BRIGHT, JAMES MCANDREW, CHARLES DICKSON, J. LEONARD
     DECARLO, ROBERT CLAY WILLIAMS AND UROLOGY TYLER, P.A.,
                             Appellees


                               Appeal from the County Court at Law
                            of Smith County, Texas (Tr.Ct.No. 71987)

                   THIS CAUSE came on to be heard on the unopposed motion of the Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.